DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 10 – The claim recites “the image recognition device is configured to read, recognize, and extract” and “the non-image-based extraction device is configured to read, recognize, and extract”. See MPEP 2181. The claim limitation uses the term “configured”. The “configured” is modified by functional language “to read, recognize, extract.” But the term is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0058].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (US 2015/0332196) in view of Bulleit et al. (US 2018/0060496) in view of Droste et al. (US 2013/0326639).
Regarding claim 1, Stiller discloses a computer-controlled diagnostic network system for facilitating integrated remote-based diagnostics, (Stiller [0097]) said system comprising: 
a first diagnostic device located at a first location in a distributed secured network; (Stiller [0099] discloses a system that includes communication links  over a network with medical devices, such as a scalpel or other medical device [0100] when the medical device is used the information is sent to the processor)
a second diagnostic device located at a second location in the distributed secured network and remotely located from the first diagnostic device; (Stiller [0103] discloses the processor is linked to multiple medical devices as shows in FIG. 1 [0022] discloses that the additional medical device may be used in a different location, such as a different room as the other)
a computer-controlled central server for storing and processing details obtained from the first diagnostic device, the second diagnostic device (Stiller Fig. 1 and corresponding text; [0100] discloses that when the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. In certain embodiments, the information is sent via data packets)

a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution and permissioning of health information resources [0044] teaches the environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like)
a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the third diagnostician device; (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution and permissioning of health information resources [0044] teaches the environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like)
a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to: (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file {the input user identifying information is construed as processing details from the first and second diagnostician devices})
a data extraction device for retrieving a plurality of computer-executable files stored at discrete distributed locations associated with one or more users of the distributed secured network, wherein at least one of the one or more users is associated with a computer system operatively coupled to an installable extraction agent; and (Bulleit [0019] teaches a healthcare application that is able to be installed on the user’s device [0045] teaches the client/user’s device can install the application to manage, process, and/or obtain health information resources contained within the electronic health records systems {construed as the a data extraction device able to be installed on the computer that can retrieve files stored on the network system})
a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; and (Bulleit Fig. 1 and corresponding text; [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger [0046] teaches that the application downloads system 120 is configured to provide the healthcare application that the user can install on their device and it can also interact with the other system such as the blockchain system {application download system is construed as the blockchain server since it is capable of interacting with the blockchain system} [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file {construed as blockchain tasks}) 
There are a variety of different systems for managing EHRs, most of which are not easily interoperable with each other due to the HIPAA compliance regulations. Bulleit [0003]. And “care providers within healthcare systems, may be burdened with the liability of managing and disbursing healthcare data, in many cases, distracting those entities from their core competencies, such as providing healthcare.” Bulleit [0004].

Stiller-Bulleit does not appear to explicitly teach a cloud server that allows access to the file without being able to create a local copy of that file. However, Droste teaches it is old and well-known in the art of remote file sharing to have:
a secured cloud server to allow the one or more users to access one or more of the computer-executable files through a secured access from a remote location without being able to create a local copy of the one or more of the computer-executable files stored within the computer-controlled central server. (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is preferably associated with access rights information describing access rights to the patient metadata and the image data, in particular medical image data. In particular, the access rights information is associated with the client user. More particularly, the login server database provides a list of access rights to specific medical cases which have been assigned to the client user logged into the portal application either because he is the owner of the medical case or the owner has granted access rights to the client user. The access rights may for example be to read (view) and/or write (copy) and/or manipulate (in particular, to process) the patient metadata and/or medical image data {construed as having a restriction option that allows access to view only and not copy and manipulate the data}).
“Within the medical community, in particular the community of healthcare practitioners using medical images, it is common to discuss patient matters and to exchange data and images in order to promote patient care. So far, the relevant information has been exchanged by physical transfer of data 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Bulleit, as modified above, to incorporate a secured cloud server that allowed access to the file without the ability to create a local copy of the file as taught by Droste. This method allows for a secure transfer of patient data without risk of someone copying and losing that file or giving someone unauthorized access to the file. 
Regarding claim 2, Stiller-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the plurality of computer-executable files 2comprise digitally stored data generated and retrieved from the first diagnostic device and 3the second diagnostic device. (Stiller Fig. 1 and corresponding text; [0100] discloses when the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. In certain embodiments, the information is sent via data packets). 
Regarding claim 4, Stiller-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches a blockchain database communicatively coupled to the computer-controlled central blockchain server and located at a location remotely from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device and the second diagnostician device. (Bulleit Fig. 1 and corresponding text; [0008] teaches a blockchain distributed ledger maintained by the blockchain system 180 that contains the permissions for file access).
Regarding claim 5
Regarding claim 6, Stiller-Bulleit-Droste teaches the system of claim 5 and the blockchain database, and Stiller further discloses:
wherein the plurality of computer-executable tasks within the distributed network comprises: creating one or more work flow steps for a set of workflow tasks; (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure)
defining a set of routing rules for one or more of the users associated with the first diagnostician device and the second diagnostician device that trigger or accept to execute a certain workflow task; (Stiller [0020] discloses that if a button activates a certain surgical functionality, the software identifies such activation as a surgical step (or as a transition into a surgical phase) which in turn triggers the display of a different subset of information on the display. Accordingly, the control is able to control the subset of the display based upon the use of the button or the use of the at least one medical device [0036] discloses determining if there is a deviating event and updating the steps of the procedure {construed as defining a set of rules about knowing what procedural steps to display for the diagnostician device} [0107] a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows)
retrieving the work flow tasks for allocation from the database where the data extracted from the first diagnostic device and the second diagnostic device is stored; and (Stiller [0026] discloses taking the information from the medical devices and adjusting the workflow for the medical procedure based upon that information [0038] discloses the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
presenting digitally one or more of the workflow tasks to the users based on their credentials and their preferences as indicative in their registered profiles. (Stiller [0036] discloses 
Regarding claim 7, Stiller-Bulleit-Droste teaches the system of claim 6, and Stiller further discloses wherein the workflow system further comprises a task segmentation engine to create the one or more work flow steps for the set of workflow tasks defining a set of routing rules for the one or more of the users that trigger or accept to execute the workflow task digitally. (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] the system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0107] In certain embodiments, a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows, and provides rules that determine the subset of information that is shown on the display or momentarily hidden away [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure).
Regarding claim 8,
Regarding claim 9, Stiller-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the distributed secured network comprises a blockchain configured diagnostic network. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160.)
Regarding claim 12, Stiller-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the blockchain device further comprises a processing device to process blockchain tasks through computer-controlled software and hardware tools. (Bulleit [0058] teaches that the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 14, Stiller-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the blockchain device further comprises a central verification device configured to verify identity information of one or more of the first diagnostician device and the second diagnostician device in the secured network through which a user requests to access a workflow task for execution. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, 
Regarding claim 15, Stiller-Bulleit-Droste teaches the system of claim 14, and Bulleit further teaches further comprising a credentialing system to compute credentialing of a registered profile associated with the user such that the access is granted based on credentialing of the registered profile. (Bulleit [0025] FIG. 3 is a chart illustrating example operations for redirecting a client system to obtain a healthcare application if the client system attempts to register a user who is already registered, according to example embodiments of the disclosure. [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 16, Stiller-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses further comprising an artificial intelligence (AI) system integrated within the computer-controlled central blockchain server, wherein the Al system enables an artificially intelligent diagnostic 
Regarding claim 17, Stiller-Bulleit-Droste teaches the system of claim 16 and the blockchain database, and Stiller further discloses wherein the Al system further comprises: 
an interface layer to receive inputs form a computing system that serves as an initial input to the Al system; (Stiller [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
 an Al application processing layer to collect the initial inputs and related information from external Internet sources, and (Stiller [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
process the initial inputs, make automated analysis and judgment for automated reading of the data extracted from the first diagnostic device and the second diagnostic devices using computational intelligent tools, wherein the Al system allows to process execution of a workflow task automatically using inputs generated based on the initial inputs at a second state when the initial inputs are evolved using a set of computational intelligence tools (Stiller [0038] the artificial intelligence includes statistical methods and algorithms so that the machine learning module and workflow management system are able to learn and interact to optimize the medical procedure [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the .
Claims 3 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Bulleit-Droste in view of Higgs (US 2016/0125152).
Regarding claim 3, Stiller-Bulleit-Droste teaches the system of claim 2, but does not appear to explicitly teach standardizing the data. However, Higgs teaches it is old and well-known in the art of healthcare data processing to have a standardizing device to perform computer-executable digital instructions for standardizing the digitally stored data retrieved from the first diagnostic device and the second diagnostic device in accordance with a predefined format, wherein the digitally stored data before standardizing resides in a plurality of formats within the first diagnostic device and the second diagnostic device. (Higgs [0037] teaches that all of the medical data for the selected patient is put into the structured form using the NIST standard. The user can access the patient’s medical information including imaging or other related patient data files {construed as data retrieved from the diagnostic devices}). 
“Over the course of a multi-doctor treatment process, a patient's medical records must often be transferred between several offices. Each of these transfers carries with it the possibility of document loss, and the frequent use of physical (paper) patient records only serves to increase this risk.” Higgs [0023]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Bulleit in view of Droste, as modified above, to incorporate standardizing the data as taught by Higgs. The standardizing of the data allows for the data to be efficiently added to the patient file for use by the remote physician without any risk about losing the information or not having it in the file by the time the remote physician requires.
Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Bulleit-Droste in view of Sorenson et al (US 2018/0137244).
Regarding claim 10
an image recognition device and a non-image-based data extraction device, (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module)
wherein the image recognition device is configured to read, recognize and extract image-based data from the data extraction device, and (Sorenson Fig. 1-3 and corresponding text; [0078] teaches using image processing engines to process the medical images received from the medical data source [0079] teaches using NLP to process text data from the image to then be extracted)
the non-image-based data extraction device is configured to read, recognize, and extract the non-image-based data from the first diagnostic device and the second diagnostic device. (Sorenson Fig. 16 and corresponding text; [0197] teaches a file analysis module that can be integrated with the image analysis module within the machine learning module to identify text information such as metadata and other relevant information [0200] information identified in the metadata can then be extracted)
Based on the image information from the image data, the system can then recommend the proper workflow form the specific image data. Sorenson [0197].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic device of Stiller in view of Bulleit in view of Droste, as modified above, to incorporate an image and non-image recognition device to process information to properly route the information to the proper workflow.
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Bulleit-Droste-Sorenson in view of Shah (US 2017/0103472).
Regarding claim 11, Stiller-Bulleit-Droste-Sorenson teaches the system of claim 10 and the blockchain server, and Sorenson further teaches wherein the image recognition device further comprises:
a communication interface for establishing communication with a plurality of components of the computer-controlled central server; (Sorenson Fig. 1, and corresponding text; [0060] teaches a communication interface that is able to communicate with the server)
an image acquisition device to read image-based data obtained from one or more of the first diagnostic device, second diagnostic device, first diagnostician device, and the second 
And Stiller further discloses:
a camera for taking still or streaming images of the data being extracted by the data extraction device; and (Stiller [0024] discloses a camera for capturing streaming images of the data to be extracted)
Stiller-Bulleit-Droste-Sorenson does not appear to explicitly teach the receiving patterns and expressions and using amplifiers. However, Shah teaches it is old and well-known in the art of image recognition to have:
an image acquisition device to receive digital signals containing image patterns and expressions and (Shah [0192] teaches a digital acquisition unit to receive and process signals containing sensed contextual information from the facial expression sensor) 
a plurality of multichannel amplifiers (MCA) such that each amplifier of the multichannel amplifiers may be defined to receive a specific type of sensed information from the camera allowing sourcing of signals for the image recognition device. (Shah [0192] teaches a plurality of multichannel amplifiers that receive sensed information from the sensor an device which is construed as the camera)
“The facial expression validation device comprises a digital acquisition unit and multichannel amplifiers for pre-processing and amplification of signals transmitted by the facial expression sensors.” Shah [0007].  “[T]he agent device 916 may watch browser and network behavior and aggregated behavioral and network information can be submitted to the blockchain configured expert identity verification appliance 902 as and when a review is submitted. The behavioral information may be used by the blockchain configured expert identity verification appliance 902 to validate whether the behavior exhibited by the expert during review of the documents is in accordance with a preferred and routine behavior of the expert as pre-stored in the memory circuit 118.” Shah [0190]. 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic .  
Claims 13 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Bulleit-Droste in view of Boucher et al (US 2014/0073880).
Regarding claim 13, Stiller-Bulleit-Droste teaches the system of claim 1 and a blockchain server, and Droste further teaches:
transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights. (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is preferably associated with access rights information describing access rights to the patient metadata and the image data, in particular medical image data. In particular, the access rights information is associated with the client user. More particularly, the login server database provides a list of access rights to specific medical cases which have been assigned to the client user logged into the portal application either because he is the owner of the medical case or the owner has granted access rights to the client user. The access rights may for example be to read (view) and/or write (copy) and/or manipulate (in particular, to process) the patient metadata and/or medical image data {construed as having a restriction option that allows access to view only and not copy and manipulate the data})
Stiller-Bulleit-Droste does not explicitly teach transmitting the file to the cloud server. However, Boucher teaches it is old and well-known in the art of remote healthcare to have:
a transmitting device to allow transmission of the computer-executable files from the computer-controlled central server to the secured cloud server (Boucher [0314] teaches a user subsystem that transfers information to the internet such as a cloud based location).
“Currently, patients with an injury or undiagnosed pain are typically forced to visit one or more physicians or medical treatment centers to have their condition diagnosed.” Their treatment could be 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Bulleit-Droste, as modified above, to incorporate transmitting the information to the cloud server as taught by Boucher. Having the information sent to the cloud allows for more people to easily access the information. 
Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Bulleit-Droste in view of Weyl et al. (US 2009/0204470).
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally Bulleit further teaches:
automated access rights depending on credentialing of digital profiles of the one or more of the plurality of users, and (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file)
Stiller-Bulleit-Droste does not appear to explicitly teach a workflow file of tasks to be allocated to a plurality of users, identifying the nature of the task, monetary benefits for the task, and updating the task file when users have accepted tasks. However, Weyl teaches it is old and well-known in the art of workflow data processing to have:
a workflow system for generating a computer-executable workflow file indicative of tasks allocation among the one or more of the plurality of users connected through the diagnostic network, (Weyl Fig. 9 and corresponding text; [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, 
wherein the computer-executable workflow file identify nature of tasks for execution digitally by the one or more of the plurality of users, (Weyl [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions))
monetary benefits after the execution of the workflow tasks allocated to the one or more of the plurality of users, (Weyl [0083] payment system 226 may arrange to receive a deposit in an escrow to be paid out to workers upon the completion of the task. In this way, the workers may reduce the risk of not receiving compensation for the task.)
wherein workflow tasks allocation is updated dynamically in the computer-executable workflow file when a user of the plurality of users accepts an allocation out of the workflow tasks presented to the user; (Weyl [0209] The opportunity data generator 1414 is responsible for generating and sending opportunity data to the intermediators. The opportunity data indicates type of jobs or tasks that are not being successfully fulfilled using the work management system 110. [0210] FIG. 14B is a flowchart for illustrating the process of creating a market for a category of jobs by using the opportunity data generator 1414, according to one embodiment. First, the opportunity data generator 1414 collects 1420 information about unfulfilled tasks from the local repository 240 and/or the remote data repositories 148. Unfulfilled tasks are then grouped 1422 based on one or more factors such as worker qualifications, job descriptions and salary).
“Higher flexibility and smaller tasks make the coordination of jobs between a job owner and a worker even more difficult. The higher flexibility means that the work agencies must spend more time and effort to find workers and job owners that need each other.” Weyl [0005]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Bulleit-Droste, as modified above, to incorporate a workflow file of task that can be allocated to a plurality of users, identifies the nature of the task, includes monetary benefits for the task, and updates the task file when users have accepted tasks as taught by Weyl. Having the ability to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686